Citation Nr: 1242731	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-36 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the reduction of the rating for right knee chondromalacia with associated degenerative joint disease (DJD) from 20 percent to 10 percent, effective December 1, 2006, was proper.

2.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia with associated DJD.

3.  Whether the reduction of the rating for left knee chondromalacia with associated DJD from 20 percent to 10 percent, effective December 1, 2006, was proper.

4.  Entitlement to a rating in excess of 20 percent for left knee chondromalacia with associated DJD.

5.  Whether new and material evidence has been received to reopen claims for service connection for anxiety and hysterical personality disorders. 

6.  Entitlement to service connection for psychiatric disorder, to include post traumatic stress disorder (PTSD), anxiety, mood disorder, adjustment reaction of adult life, and major depression with psychotic features.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February to October 1979.  

These matters come before the Board of Veterans' Appeals (Board) with a complicated procedural history.  Multiple rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Houston, Texas RO currently has jurisdiction.

In a July 2006 rating decision, the 20 percent disability ratings for the bilateral knee disabilities were proposed to be decreased to 10 percent.  In August 2006, the Veteran filed a notice of disagreement (NOD) with the proposed rating reduction.  A September 2006 rating decision reduced each of the 20 percent disability evaluations for the right and left knees to 10 percent, effective December 1, 2006.  During a June 2007 hearing, she contended that in addition to disagreeing with the rating reduction, she also believed that a disability rating in excess of 20 percent was warranted.  The RO has certified the issues of entitlement to increased ratings for the knee disabilities as part of the current appeal.

In February 1980, service connection for hysterical personality disorder, nervous stomach, and anxiety was denied.  In a December 2004 rating decision, the RO denied service connection for anxiety on the merits.  In a July 2006 rating decision, the RO solely addressed the issue of entitlement to service connection for PTSD.  In a rating decision issued in December 2006, the RO determined that service connection for hysterical personality disorder remained denied because the evidence submitted was not new and material.  

Ordinarily, new and material evidence would be required to reopen the claims of service connection for anxiety disorder and hysterical personality disorder.  38 U.S.C.A. § 5108 (West 2002).  However, service treatment records relevant to both issues that existed at the time of the last final denial were received by the RO in November 2008 and May 2009.  When VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c) (2012),

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board considers the issue on appeal to involve entitlement to service connection for a psychiatric disability regardless of diagnosis.

In a July 2006 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not appeal this decision.  During the pendency of the appeal; however, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As discussed below, there is evidence of unemployability the Veteran is presumed to be seeking the highest rating possible and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for a higher rating for a service connected bilateral knee disabilities. 

The Veteran has been previously represented by a private attorney; however, in correspondence received by VA in July 2009, the appointment of representation was withdrawn.  There is no evidence that the Veteran currently has representation. 

The issues of entitlement to service connection for a pulmonary condition as secondary to a kidney condition and a kidney condition as secondary to medication for service-connected bilateral knee disabilities, as well as special monthly pension or compensation based on the need for regular aid and attendance or by reason of being housebound have not been adjudicated by the Agency of Original Jurisdiction (AOJ) since they have been raised by the record.  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for bilateral knee disabilities and service connection for a psychiatric disorder to include PTSD, anxiety, mood disorder, adjustment reaction of adult life, and major depression with psychotic features are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a September 2004 rating decision, the disability evaluations for chondromalacia of the right and left knees with associated DJD were increased from a noncompensable to 20 percent rating evaluation, effective July 12, 2004

2.  In a July 2006 rating decision, the 20 percent disability evaluations for right and left knee chondromalacia with associated DJD were proposed to be decreased to 10 percent.  

3.  A September 2006 rating decision reduced each of the 20 percent disability evaluations for right and left knee chondromalacia with associated DJD to 10 percent, effective December 1, 2006.  

4.  The September 2006 VA examination report does not show that the Veteran's service-connected right and left knee chondromalacia with associated DJD, underwent improvement. 



CONCLUSIONS OF LAW

1.  The reduction of an evaluation from 20 percent to 10 percent, for right knee chondromalacia with associated DJD was not proper.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012).

2.  The a reduction of an evaluation from 20 percent to 10 percent, effective December 1, 2006, for right knee chondromalacia with associated DJD was not proper.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5257, 5260, 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In this case, the appeal does not arise from adjudication of a claim made by the Veteran.  Rather it arises from a rating reduction by the RO.  Assuming arguendo that the appeal arose from a claim, this decision restores the prvious rating; hence, further notice or assistance is not required to substantiate the claim.

II.  Rating Reductions 

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2012).

In a September 2004 rating decision, the evaluations for chondromalacia of the right and left knees with associated DJD were increased from noncompensable to 20 percent, effective July 12, 2004.  In December 2005, the Veteran indicated that her knee disabilities had increased in severity.  In a July 2006 rating decision, the 20 percent disability ratings for the bilateral knee disabilities were proposed to be decreased to 10 percent.  The rationale behind the proposed reduction was set forth in that rating decision.  The RO provided the Veteran 60 days to submit additional evidence or to request a hearing.  

The Veteran submitted a letter in August 2006 disagreeing with the proposed reductions, but did not submit any additional medical evidence within the 60-day time period.  A September 2006 rating decision reduced each of the 20 percent disability evaluations for the right and left knees to 10 percent, effective December 1, 2006.  Thus, the Veteran received proper notice and the procedural requirements of 38 C.F.R. § 3.105(e) were satisfied. 

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(a),(b) apply to ratings that had been continued for long periods of time at the same level (five years or more).  38 C.F.R. § 3.156(c); see Brown v. Brown, 5 Vet. App. 413 (1993).  

In the present case, the 20 percent rating was in effect for less than 5 years, and thus the provisions of 38 C.F.R. § 3.344(a), (b) pertaining to stabilization of disability evaluations do not apply; accordingly, reexamination disclosing improvement will warrant a rating reduction.  See 38 C.F.R. § 3.344(c) (2012).  

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more. Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2012).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When determining the severity of musculoskeletal disabilities rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45 (2012).

The Veteran's knee disabilities were assigned 20 percent disability ratings under Diagnostic Code 5257, which provides that rating for other disabilities of the knee, which are manifested by moderate instability or lateral subluxuation.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  The rating decision shows; however, that the RO granted the increases on the bases of an examination showing noncompensable limitation of knee flexion, bilaterally; and mild instability.

Under DC 5257, a 10 percent rating is provided for slight recurrent subluxation or lateral instability of a knee.  See 38 C.F.R. § 4.71a, DC 5257. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

Here, the Board finds that improvement has not been demonstrated by the medical evidence of record, and that the evidence is insufficient to reduce the Veteran's prior evaluations of 20 percent.

The September 2004 rating decision, was based on the results of an August 2004 VA examination that documented the Veteran's complaints of the knees frequently giving away and causing her to fall approximately three times per month.  There were findings of excess fatigability against moderate resistance and mild lateral instability in the knees.  Her range of motion was from 0 to 130 degrees. Bilaterally. 

In December 2005, the Veteran reported that her knees had become worse and that she now took over the counter medication, daily.  She added that she had been unable to work for the past 13 years due to this condition.  

The Veteran was afforded a VA examination in May 2006.  Physical examination revealed "good" stability of medial and lateral collateral ligaments and anterior and posterior cruciate ligaments.  McMurray and Lachman's tests were negative.  The Veteran's gait; however, was antalgic with limping, mainly on the right leg because of pain, more expressed on the right knee.  She had full extension in both knees with flexion limited to 130 degrees.  On repetitive range of motion, flexion was limited by another five degrees, bilaterally.

The question is whether the 2006 examination disclosed improvement in the Veteran's knee disabilities.  It might be argued that the finding of "good" stability 2006 indicated improvement; because the earlier examination had shown "mild" instability.  The 2006, examination; however, did not include an explicit finding as to whether there was instability or subluxation.  It is not clear that a finding of "good" stability was inconsistent with the earlier finding of "mild" instability.  The Veteran's use of a cane (which apparently began after the 2004 examination) suggests possible instability.

Other findings on the 2006 examination actually suggest that the disability may have worsened.  For instance, flexion was limited to 125 degrees on repetitive motion, which represents an increase from the 2004 examination.

Because there was not an examination demonstrating improvement, the reductions from 20 percent for the knee disabilities were not proper, and the 20 percent evaluations should be restored for right and left knee chondromalacia with associated DJD.


ORDER

The reduction was not proper and restoration of the 20 percent rating for right knee chondromalacia with associated DJD is granted.

The reduction was not proper and restoration of the 20 percent rating for right knee chondromalacia with associated DJD is granted.


REMAND

In a July 2006 Mental Status examination by the Indiana Department of Family & Social Services Disability Determination Bureau and during her June 2007 DRO hearing, the Veteran reported that she received psychiatric treatment at Howard Community Hospital in 1991.  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records. If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2). Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2). VA should attempt to obtain these records on remand.



The February 1979 examination for entrance into service reportedly showed no psychiatric disability.  The Veteran is, thus presumed to have been in condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The service treatment and personnel records document a complicated history of psychiatric complaints and behavior problems with expressions of suicidal ideation.  

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).  The Veteran contends that she has PTSD as the result of in-service gender-based harassment and sexual trauma.

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (July 13, 2010); see also Patton v. West, 12 Vet. App. 272, 277 (1999). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006). 

In regards to the Veteran's psychiatric disabilities other than PTSD, the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, supra.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, supra at 83.  The Veteran contends that her symptoms began in service and continued to get worse ever since.  See June 2007 DRO hearing transcript.  Additionally, on an undated VA Form 10-0114, the Veteran indicated that she experienced sadness, uneasy feelings, worries or fears greater than expected for the situation most of the time and was told that these symptoms were part of the personality disorder that began in service.  The Veteran must also be scheduled for a VA examination and opinion to determine the etiology of any of any current psychiatric disorder to include PTSD on the basis of in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In September 2012 the RO issued a deferred rating decision, where it was noted that the Veteran's claims file was to be sent back to provide her with new VA examinations regarding an acquired psychiatric condition as well as her other claim (increased rating for bilateral knees).  However, it does not appear that the requested examinations have since been scheduled.  Therefore, in addition to the psychiatric disorder as previously discussed, the Veteran must be afforded a new VA examination to assess the severity of her current bilateral knee disabilities.    

VA's duty to notify the Veteran of what information would substantiate her claim is not completed.  Although April 2006 correspondence indicates that an enclosed PTSD questionnaire was provided to the Veteran, it appears that the RO sought development based on combat as the RO did not consider the Veteran's contentions of sexual trauma and gender-based harassment when it denied the claim in July 2006.  The Veteran has not been provided with sufficient notice that addresses service connection for PTSD based on sexual trauma and gender-based harassment as well as appropriate VCAA notice that addresses service connection for an acquired psychiatric disorder (other than PTSD). 

As previously mentioned, given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  However, the claim for a TDIU is inextricably intertwined with the claim for an increased rating for bilateral knee disabilities and service connection for pulmonary condition as secondary to a kidney condition, a kidney condition as secondary to medication for service-connected bilateral knee disabilities, and a psychiatric disorder to include PTSD, anxiety, mood disorder, adjustment reaction of adult life, and major depression with psychotic features.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

The record includes some records from the Social Security Administration; but does not appear to include SSA decisions pertaining to the Veteran.  VA has a duty to obtain these records.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should provide the Veteran with the notice required by 38 C.F.R. § 3.304(f)(5) (2012) pertaining to stressors based on personal assault.  

2.  Ask the Veteran to complete an authorization for VA to obtain records of her treatment at Howard Community Hospital.  If she fails to provide the authorization, advise her that she should obtain and submit the records herself.  

If any requested records cannot be obtained, the Veteran must be so informed and also told of the efforts to obtain the records and any additional actions that will be taken with regard to her claim. 

3.  Ask SSA to provide any decisions with regard the Veteran's claims for disability benefits.

4.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disability is related to service, including an in-service stressor.  The claims file must be made available to and reviewed by the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

The examiner is directed to summarize the medical history, including service treatment records and the onset and course of any psychiatric disorder, including  PTSD, anxiety, mood disorder, adjustment reaction of adult life, and major depression with psychotic features; describe any current psychiatric symptoms and manifestations; and provide diagnoses for any and all psychiatric pathology identified. 

The examiner is asked to express an opinion on the following questions:

(a) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any psychiatric disorder pre-existed active service. 

(b) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service. 

(c) If any responses above are negative, provide an opinion as to whether the current psychiatric disorders of record, including anxiety, mood disorder, adjustment reaction of adult life, and major depression with psychotic features, at least as likely as not (a probability of 50 percent or greater) began in, within a year of discharge from, or are related to active service, to include in-service treatment for anxiety and nervous stomach, and to include consideration of whether an acquired psychiatric disorder was superimposed on a personality disorder (diagnosed as hysterical personality disorder) in service. 

(d) If PTSD is diagnosed, the examiner shall address whether there are behavior changes following the claimed assault both during and after service reflective of in-service sexual trauma and harassment occurring? 

(e) Based on all evidence of record, if the examiner opines that the Veteran sustained sexual assault or such harassment during service, the examiner must address whether or not that the Veteran's has PTSD related to this in-service sexual assault or harassment.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of her service-connected knee disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left knee flexion and extension should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report the point (in degrees), if any, at which weakened movement, excess fatigability, incoordination, pain, or flare ups causes functional impairment.

The examiner should also report whether there is subluxation or instability of the bilateral knees, and if present, provide an opinion as to its severity.

After completion of the examination and review of the Veteran's medical history, the examiner should opine as to whether the Veteran has ankylosis of his bilateral knees. 

If ankylosis is present, the examiner should report whether it is favorable or unfavorable and at what points in the ranges of bilateral knee motion it is present.

Finally, the examiner must comment on the effects of the Veteran's service-connected knee disabilities on his daily activities, including employment.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any claim on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


